Exhibit 10.1



SILICON GRAPHICS INTERNATIONAL CORP.
FIRST AMENDMENT TO EMPLOYMENT LETTER






This FIRST AMENDMENT TO EMPLOYMENT LETTER (this “First Amendment”), effective
February 21, 2013 (the “Effective Date”), is executed by and between Silicon
Graphics International Corp., a Delaware corporation (“SGI”), and Jorge Titinger
(the “Executive”). SGI and the Executive are each individually referred to as a
“Party” and are collectively referred to as the “Parties” herein.


RECITALS


Whereas, Executive and SGI have entered into an employment agreement letter
dated
February 21, 2012 (the “Employment Letter”); and


Whereas, the parties desire to amend the Employment Letter.


AGREEMENT


Now therefore, in consideration of the mutual promises and covenants set forth
in this First Amendment, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree that upon the Effective Date, the Employment
Letter is hereby amended as follows:


1. The first sentence of Section 9 of the Employment Letter is hereby amended to
read in its entirety as follows:


“CHANGE IN CONTROL SEVERANCE BENEFITS. If, within twelve (12) months following a
Change in Control, your employment is terminated by the Company without Cause,
or by you for Good Reason; and you sign, date, return to the Company and allow
to become effective a release of all claims in the form attached hereto as
Exhibit B or such other form satisfactory to the Company in its sole discretion
(the “Release”), then in lieu of any Severance Benefits set forth in Section 10
herein, you shall be entitled to receive the following severance benefits (the
“Change in Control Severance Benefits”); provided that you must execute and
return the Release on or before the date specified by the Company in the
prescribed form (the “Release Deadline”).”


2. The last sentence of paragraph b of Section 9 of the Employment Letter is
hereby amended to read in its entirety as follows:


“The severance pay will be paid in one lump sum payment, subject to required
payroll deductions and withholdings; and”


3. The first sentence of Section 10 of the Employment Letter is hereby amended
to read in its entirety as follows:


“SEVERANCE BENEFITS. If, at any time other than during the twelve (12) month
period following a Change in Control, your employment is terminated by the
Company without Cause, or by you for Good Reason; and you sign, date, return to
the Company and allow to become Effective the Release, then you shall be
entitled to receive the following severance benefits (the “Severance Benefits”);
provided that you must execute and return the Release on or before the Release
Deadline.


4. Section 12 of the Employment Letter is hereby amended to read in its entirety
as follows:





--------------------------------------------------------------------------------

Exhibit 10.1



DEFERRED COMPENSATION. Notwithstanding anything to the contrary herein, the
following provisions apply to the extent severance benefits provided herein are
subject to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and the regulations and other guidance thereunder and any state law of
similar effect (collectively, “Section 409A”). Severance benefits shall not
commence until you have a “separation from service” for purposes of Section
409A. Each installment of severance benefits is a separate “payment” for
purposes of Treas. Reg. Section 1.409A-2(b)(2)(i), and the severance benefits
are intended to satisfy the exemptions from application of Section 409A provided
under Treasury Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and
1.409A-1(b)(9). However, if such exemptions are not available and you are, upon
separation from service, a “specified employee” for purposes of Section 409A,
then, solely to the extent necessary to avoid adverse personal tax consequences
under Section 409A, the timing of the severance benefits payments shall be
delayed until the earlier of (i) six (6) months and one day after your
separation from service and (ii) your death. Upon the expiration of the
applicable deferral period, any payments which would have otherwise been made
during that period (whether in a single sum or in installments) in the absence
of this paragraph shall be paid to you or your beneficiary in one lump sum
(without interest). Any termination of your employment is intended to constitute
a “separation from service” and will be determined consistent with the rules
relating to a “separation from service” as such term is defined in Treasury
Regulation Section 1.409A-1. It is intended that each installment of the
payments provided hereunder constitute separate “payments” for purposes of
Treasury Regulation Section 1.409A-2(b)(2)(i). To the extent that any provision
of this Agreement is ambiguous as to its compliance with Section 409A of the
Code, the provision will be read in such a manner so that all payments hereunder
comply with Section 409A of the Code. Except as otherwise expressly provided
herein, to the extent any expense reimbursement or the provision of any in-kind
benefit under this Agreement is determined to be subject to Section 409A of the
Code, the amount of any such expenses eligible for reimbursement, or the
provision of any in-kind benefit, in one calendar year shall not affect the
expenses eligible for reimbursement in any other taxable year (except for any
lifetime or other aggregate limitation applicable to medical expenses), in no
event shall any expenses be reimbursed after the last day of the calendar year
following the calendar year in which you incurred such expenses, and in no event
shall any right to reimbursement or the provision of any in-kind benefit be
subject to liquidation or exchange for another benefit.


5. Except as amended herein, the Employment Letter shall remain in full force
and effect without modification thereto.


[SIGNATURE PAGE FOLLOWS]


IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the Effective Date.


SILICON GRAPHICS EXECUTIVE INTERNATIONAL CORP.


By: /s/ Jennifer Pratt
Name: Jennifer Pratt
Title: SVP, Human Resources
Signature Date: 4/8/13



By: /s/ Jorge Titinger
Name: Jorge Titinger
Title:President and Chief Executive Officer
Signature Date: 4/4/13





